DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   light-emitting unit, image detection unit, and living body detection unit in claims 1 and 10. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the claim limitations light-emitting unit, image detection unit, and living body detection unit in the claims are interpreted to be a light-emitting unit and a controller respectively (Fig. 1 of instant specification)… the image detection unit and the living body detection unit may be one physical device in a specific application, such as a controller or a single-chip microcomputer (Para. 25 of instant specification).


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 08/26/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 10 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a photoelectric fingerprint identification apparatus, comprising: a light-emitting unit, wherein the light-emitting unit generates at least a first light signal and a second light signal, the first light signal comprises visible light that has a shorter wavelength than red light, and the second light signal comprises red light or infrared; a photoelectric fingerprint sensor, wherein the photoelectric fingerprint sensor comprises a first sensing region and a second sensing region that do not overlap each other, and the first sensing region is covered with an infrared filter; wherein reflected light of the first light signal generated by the light-emitting unit is able to reach the first sensing region, and reflected light of the second light signal generated by the light-emitting unit is able to reach the second sensing region; an image detection unit, wherein the image detection unit is connected to the photoelectric fingerprint sensor, and the image detection unit is configured to detect reflected light energy of the first sensing region to obtain fingerprint information; and a living body detection unit, wherein the living body detection unit is connected to the photoelectric fingerprint sensor, and the living body detection unit is configured to detect reflected light energy of the second sensing region to obtain living body detection information.

U.S. Patent Application Publication 2017/0220838 A1 to He et al. discloses using probe light to illuminate a finger at a first visible wavelength (Color A) and a second different wavelength such as an IR wavelength (Color B), the differences in the optical absorption of the input object can be captured determine whether the touched object is a finger from a live person. Since the OLED pixels include OLED pixels emitting light of different colors to emit probe light at least two different optical wavelengths to use the different optical absorption behaviors of the blood for live finger detection. When a person' heart beats, the pulse pressure 

U.S. Patent Application Publication 2008/0037001A1 to Yokoyama et al. discloses biometric a identification apparatus that can accurately and rapidly perform liveness detection with a simple structure. The apparatus includes a plurality of light sources 102, 103, 106, and 107, each having a wavelength different from one another, for emitting light to a finger 200 as an object to be identified, and receivers 104 and 105 for detecting the light passing through the finger. The ratio of the light emitted from the light sources to the light detected with the receivers is obtained as transmittance. Determination in liveness detection is made by comparing the transmittance with a previously-set threshold of transmittance. First, the light source (the light source 102 in FIG. 1) having the wavelengths λ1 is caused to emit light (301), and the transmittance of an object is then measured with an output from the receiver (the receiver 104 or 105 in FIG. 1). Thereafter, determination is made by comparing the obtained transmittance with a previously-set threshold (e.g., 0%) of transmittance (302). When the obtained transmittance is out of the threshold, an alert (e.g., “No liveness detected”) is displayed (303). When the transmittance is within the threshold, the light source (the light source 103 in FIG. 1) having the wavelengths λ2 is caused to emit light (304), and the transmittance is then measured again with an output from the receiver (the receiver 104 or 105 in FIG. 1). Thereafter, determination is made by comparing the obtained transmittance with a previously-set threshold (e.g., X±a %) of transmittance (305). When the obtained transmittance is out of the threshold, an alert (e.g., “No liveness detected”) is displayed (303). When the transmittance is not out of the threshold, the light source (the light source 106 or 107 in FIG. 1) having the wavelengths λ3 is caused to emit light (306), and the transmittance is then measured for the third time with an output from the receiver (the receiver 104 or 105 in FIG. 1). Thereafter, determination is made by comparing the obtained transmittance with a previously-set threshold (e.g., Y±β %) of transmittance (307). When the obtained transmittance is out of the threshold, an alert (e.g., “No liveness detected”) is displayed (303). When the transmittance is not out of the threshold, the result of the determination (e.g., “Liveness detection complete”) is displayed (308).

However, none of the above teach or fairly suggest the photoelectric fingerprint identification apparatus and associated with the terminal as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622